Let me at the outset welcome 
South Sudan as the 193rd Member of the United 
Nations. I commend the successful conduct of the 
referendum on independence as a manifestation of the 
principle of self-determination. That historic act has 
put an end to a long civil war on the African continent 
and opened up new horizons for the stability and 
prosperity of the people of South Sudan. 
 Hungary fully aligns itself with the statement 
made earlier by President Van Rompuy on behalf of the 
European Union. To complement this, allow me to 
outline my country’s position on three issues figuring 
high on our foreign policy and development agenda, 
namely, the Arab Spring, sustainable development and 
the prevention and control of non-communicable 
diseases. 
 More than 20 years ago, Central and Eastern 
Europe, including my country, Hungary, was the scene 
of sweeping political changes. Beginning in early 2011, 
the world has witnessed, yet again, the outburst of 
popular will for profound transformation, this time in 
North Africa and the Middle East. Those of us who 
took active part in the democratization process and the 
transition to the rule of law and market economies in 
our region have been following the events of the Arab 
Spring with great empathy and understanding.  
 The revolutions leading to sweeping shifts in 
Tunisia, Egypt and other countries were equally driven 
by sincere desires for a better life and for putting in 
place new political systems capable of better 
responding to the aspirations of all parts of society. The 
voices of Tahrir Square echoed the aspirations of 
millions of people. 
 The overthrow of autocratic regimes is, 
nevertheless, only the first step in that direction. As 
shown by our own experience, the most difficult stages 
of the transformation process are yet to come. The 
victorious popular uprisings of the Arab Spring have 
encountered tremendous challenges in terms of 
establishing new power structures, drafting new 
constitutions and other basic laws, as well as 
conducting free and democratic elections, just to 
mention a few. Essentially those measures require an 
  
 
11-51191 2 
 
internally driven process, carried out with the support 
of the international community. 
 Hungarian society has, on the one hand, already 
successfully met many of those challenges and, on the 
other hand, made some avoidable mistakes. We 
therefore feel equipped to share our experiences and to 
offer a substantive toolkit for good governance and 
democratic change. As a good friend and supporting 
partner, Hungary truly hopes that those undergoing 
transitional periods today will be able to benefit from 
both our achievements and our omissions. 
 Far be it from us, of course, to try to give advice 
or provide ready-made solutions. While we advocate 
the universal character of human rights and 
fundamental freedoms, as well as the virtues of the rule 
of law and good governance, we believe that those 
ideals can be implemented only in conjunction with 
respect for the cultural, religious and other traditions of 
each nation. 
 At this stage of what we see as a long transformation 
process in the Arab world, we thus offer to share our own 
experiences and lessons learned. The Hungarian 
Government, in cooperation with non-governmental 
organizations, has already carried out, and plans to 
carry out in future, concrete projects and programmes 
aimed at, inter alia, assisting the new emerging 
democracies in North Africa and the Middle East in the 
field of institution-building, security-sector reform, and 
drawing up the legislative framework for political and 
economic renewal. We welcome the central role and 
increasing involvement of the United Nations and its 
various agencies in support of the democratization of 
those countries. Hungary stands ready to contribute to 
such efforts and provide its specialized expertise. 
 Over the past two decades, since the Earth 
Summit in Rio de Janeiro in 1992, the three pillars of 
sustainable development have been the focus of the 
international development agenda. Time has shown that 
only a coherent approach to the environmental, 
economic and social aspects of this concept can ensure 
the long-term survival and prosperity of mankind. We 
should not miss this chance to formulate new courses 
of action in this era of reinforced mutual 
interdependence and globalization. 
 Against the background of the constantly 
deteriorating global environment, it is an increasingly 
demanding task to strike the necessary balance 
between ensuring growth in all regions of the world, a 
decent life for our societies and the preservation of 
natural resources in the interests of the survival of our 
planet. One of the responses to this dilemma is the 
concept of a green economy, which is gaining ever-
greater support. We consider the United Nations 
Conference on Sustainable Development as a unique 
event aimed at generating the widest possible support 
for and acceptance of this green concept. Its goal is to 
support the sustainability of socio-economic 
development at the national, regional and global levels.  
 In addition, the concept of a green economy has 
the potential to also contribute to job creation and the 
eradication of poverty. If implemented in a coherent 
manner, it will create new resources for achieving the 
internationally agreed development goals. There is no 
doubt that achieving these goals will require innovative 
thinking in terms of technology transfer, investment 
and fair trade. 
 In order to put this concept into practice, a 
reorganization of the environmental architecture of the 
United Nations is needed. Such reform should pursue 
the goal of streamlining and unifying the existing 
structures, with a view to increasing the coherence and 
efficiency of the system as a whole. 
 It is our shared responsibility to develop joint 
strategies to mitigate the effects of non-communicable 
diseases. Their rapid growth is preventable and can be 
controlled to a significant extent. Hungary has been in 
the forefront of this fight, with national cancer and 
diabetes control systems in place that may contribute to 
paving the way for functional alternatives around the 
world. It is also our fundamental belief that the 
development of comprehensive national and regional 
strategies for control programmes can significantly 
lower the incidence of these illnesses. This can 
contribute to prevention, early detection and adequate 
treatment in a cost-effective way. We are also proud of 
Hungary’s long-standing tradition of sharing 
knowledge and providing educational and training 
programmes for students and experts from all over the 
world. In the past decades, hundreds of students from 
outside Hungary have obtained their medical degrees 
in our country. We are cooperating with various 
countries, sharing knowledge and experiences in order 
to contribute to the collective efforts that need to be 
made to bring about better health worldwide. 
 The High-level Meeting gave momentum to this 
fight, which needs to be fought not only on an 
 
 
3 11-51191 
 
individual level by the victims of these diseases, but 
also by our countries and by the international 
community working together. We need to capitalize on 
this in order to reach the ultimate goal of saving lives 
around the world and thereby move further towards 
one of the founding objectives of the United Nations: 
human development. 
 As members may know, Hungary has put forward 
its candidacy for Security Council membership in 
2012-2013. We continue to uphold the principles and 
objectives enshrined in the Charter of the United 
Nations and international law, such as the equality of 
nations, the peaceful settlement of disputes and respect 
for human rights. Hungary also stands ready to 
contribute in a meaningful way to all efforts aimed at 
enhancing the capabilities of the United Nations in the 
field of conflict prevention and mediation. We believe 
in an integrated approach to conflict resolution and will 
advocate a stronger integration of security and 
development concerns, as well as enhanced interaction 
between the Council and other main organs of the 
United Nations. 
 Let me conclude by assuring the Assembly once 
again that Hungary will continue to contribute its 
utmost to strengthening the global cooperation of 
countries within the United Nations system, which is 
so strongly needed to tackle today’s challenges.